DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Mr. Zhi Yang Xue on 05/06/2021.
The application has been amended as follows: 
Claim 1, line 10, term, “the latching portion” has been changed to - - a latching portion - -.
Claim 10, line 1, “a battery pack” has been changed to -- the battery pack - -.
Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1, the applicant’s invention combination including: “a battery pack comprising: a cover movably positioned in the mounting groove; a locking structure positioned on the cover; and an ejecting member corresponding to the switch, and positioned between the mounting groove and the cover; wherein the locking structure comprises a locking member movably positioned on the cover and corresponding to the latching portion, and a second elastic member elastically resisted between the cover and the locking member, when the locking member is toggled to separate from the clamping portion, the cover is capable of being pressed to enable the ejecting member to resist and close the switch, when the cover is released, the cover is capable of .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG K DINH whose telephone number is (571)272-2090.  The examiner can normally be reached on M-F from 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/PHUONG K DINH/Primary Examiner, Art Unit 2831